IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-76,391-07


                        IN RE EDWARD LOUIS WOODARD, Relator


                    ON APPLICATION FOR A WRIT OF MANDAMUS
                    CAUSE NO. 6793 IN THE 506TH DISTRICT COURT
                              FROM WALLER COUNTY


       Per curiam.

                                            ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. On October 30, 2013, this Court granted relief pursuant to

Relator’s application for writ of habeas corpus, setting aside Relator’s conviction in cause number

6793 and ordering that Relator be remanded to the custody of the Sheriff of Waller County to answer

the charges against him. This Court’s opinion ordered the trial court to issue any necessary bench

warrant within ten days of the issuance of this Court’s mandate.

       In this mandamus application, Relator alleges that he was never bench warranted back to

Waller County to answer the charges, and suggests that no further action was taken after this Court
                                                                                                      2

set aside his conviction.

       Respondent, the Judge of the 506th District Court of Waller County, shall file a response with

this Court stating whether Relator was remanded to the custody of the Sheriff of Waller County to

answer the charges against him, or whether those charges were dismissed. If the charges were

dismissed, the trial court shall supplement the record with a copy of the order dismissing the charges.

Respondent’s answer shall be submitted within 30 days of the date of this order. This application

for leave to file a writ of mandamus will be held in abeyance until Respondent has submitted

response.



Filed:         February 6, 2019
Do not publish